UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                               No. 96-11232
                             Summary Calendar




               In the Matter of:      ALAN LESLIE HIMBER,

                                                                      Debtor.



                           ALAN LESLIE HIMBER,

                                                                 Appellant,


                                   VERSUS


   THOMAS D. POWERS; N.B.H. LIQUIDATING TRUST; R. CARTER PATE,

                                                                 Appellees.




           Appeal from the United States District Court
                For the Northern District of Texas
                         (3:96-CV-1719-T)
                            May 8, 1997

Before JONES, DeMOSS, and PARKER.

PER CURIAM:*

      Appellant Alan Leslie Himber (“Himber”) appeals the district

court’s   dismissal   of    his   appeal    from   the   bankruptcy   court’s


  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
settlement approval.    The district court dismissed Himber’s appeal

because (1) Himber failed to provide the court with all of the

items designated as part of the record on appeal thus presenting a

deficient record in violation of Bankruptcy Rule 8006, and (2)

Himber did not timely file his appellate brief, in violation of

Bankruptcy Rule 8009.     We review such decisions for an abuse of

discretion.   In re Braniff Airways, Inc., 774 F.2d 1303, 1304-05

(5th Cir. 1985). After having reviewed the record and the parties’

arguments, we fail to see any abuse of discretion by the district

court in its decision to dismiss Himber’s appeal and we AFFIRM the

district court.




                                  2